Title: To Thomas Jefferson from Giroullt, 26 June 1826
From: Giroullt
To: Jefferson, Thomas


                            Monsieur le President,
                            
                                Philadelphie,
                                le 26 juin 1826.
                            
                        Sous les auspices de M M. Constant, Sanderson & Vallue, chefs d’institution de cette ville, je prends la liberté de recourir à votre obligeance dont chacun ici fait l’éloge.Arrivé de France depuis un mois dans l’intention de professer les langues française latine & italienne, je suis porteur de lettres de recommandation, pour des personnes qui ont quitté Philadelphie depuis 3 ou 4 mois.Seul, sans parens, sans amis, sans protections, dois-je regretter ma démarche hazardeuse & dispendieuse?  Ne pourrai-je par moi même obtenir ce qu’on accorde à l’intrigue ou a la cabale.Paris Fourmille de professeurs et même de gens d’un rare mérite, qui ne peuvent employer leurs talens; je suis loin de me mettre à leur niveau, mais l’abondance de liqueur dans un vase produit un débordement nécessaire & si Paris m’eut offert des ressources suffisantes, je ne serais pas aujourd’hui forcé de vous importuner.Vous avez fondé le Collège de Charlottesville; votre bienveillance peut m’y faire entrer, en cas de besoin; vous aimez les français & s’ils sont quelquefois legers, ils ne sont jamais vils ni conséquemment ingrats; vous vous plaisez toujours a rendre service; tout cela, monsieur, me rassure, & je suis tenté de vous remercier d’avance de vos bontés sur lesquelles je fonde toutes mes espérances.je puis tant par des lettres de france, que par quelques personnes notables de Philadelphie donner sur ma personne & mes capacités tous renseignemens possibles.Veuillez donc, monsieur, je vous en supplie, prendre ma demande en considération & m’honorer d’une réponse; en cas de besoin je me rendrai de suite à Charlottesville; dans le cas contraire peut-être pourrez-vous m’adresser ailleurs, ainsi monsieur, j’attends avec anxiété le retour du courrier.J’ai l’honneur d’être, monsieur, avec infiniment de considération et de respect, Votre très obeissant Serviteur,
                            GiroultGiroult, No 129 south second street Philadelphia Editors’ Translation
                            Mister President,
                            
                                Philadelphia,
                                26 June 1826
                            
                        Under the auspices of Mr. Constant, Mr. Sanderson & Mr. Vallue, heads of institution in this city, I am taking the liberty of having recourse to your kindness, which everyone praises.I arrived from France a month ago, with the intention of teaching the French, Latin & Italian languages, and I am carrying letters of recommendation for some people who left Philadelphia 3 or 4 months ago.Alone, without parents, without friends, without any protection, must I regret my risky & expensive move?  Could not I obtain on my own what is granted to intrigue or to cabal.Paris is overrun with professors and even with people of a rare merit, who cannot find employment for their talents; far from me to put myself at their level, but the abundance of liquor in a vase produces a necessary overflow & if Paris had offered me sufficient resources, I would not be here today, obliged to importune you.You have founded the College of Charlottesville; your kindness can let me in it, in case of need; you like French people & if they are sometimes thoughtless, they are never vile nor consequently ungrateful; you always take pleasure in helping people; all this, Sir, reassures me, & I am tempted to thank you in advance for your kindness on which is based all my hope.I will be able, as much through letters from France, as through a few notable persons from Philadelphia, to give any necessary information regarding my person & my abilities.So, please, Sir, I beg of you to consider my request & honor me with a reply; in case of need, I would immediately go to Charlottesville; if on the contrary my request is not needed, perhaps you could forward my request elsewhere; so, Sir, I am anxiously awaiting the return post.I have the honor to be, Sir, with infinite consideration and respect, your very obedient Servant,
                            GiroultGiroult, No 129 South Second Street Philadelphia